         Case 1:20-cv-02906-ER Document 19 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAILINELI LTD., a foreign
corporation, RAQUETTE VIEW
LIMITED, a foreign corporation,
LIQUID LP, a foreign limited
partnership, BENJAMIN BEJA
LEZAMA, and MARIANA PINTO
ESCANDON,
                              Plaintiﬀs,                        ORDER
                                                            20 Civ. 2906 (ER)
                – against –

PRODIGY NETWORK, LLC, a
Delaware limited liability company, 1400
N ORLEANS NEWCO, INC., and
PRODIGY SHOREWOOD DOMESTIC
FEEDER REP FUND, LLC
                              Defendants.


RAMOS, D.J.:

         �e plaintiﬀs served each of the above-named defendants with process on July 2,

2020. Docs. 16–18. Each of their answers were accordingly due on July 23. None of the

defendants have answered or otherwise responded to the plaintiﬀs’ amended complaint as

of the date of this Order.
         �e plaintiﬀs are directed to ﬁle a status report with the Court by September 11,

2020. Failure to do so may result in sanctions up to and including dismissal of this matter

for failure to prosecute. Fed. R. Civ. P. 41(b).


It is SO ORDERED.


Dated:     September 8, 2020
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
